UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7326



DYSHUM MICHAEL JONES,

                                           Petitioner - Appellant,

          versus


GARY MAYNARD; CHARLES M. CONDON, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-02-2321)


Submitted:   November 7, 2002          Decided:     November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dyshum Michael Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dyshum Michael Jones, a state prisoner, seeks to appeal the

district court’s order adopting the magistrate judge’s report and

recommendation, and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).      An appeal may not be taken to this court

from the final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a state

court unless a circuit justice or judge issues a certificate of

appealability.   28 U.S.C. § 2253(c)(1) (2000).     When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”    Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).      We

have reviewed the record and conclude for the reasons stated by the

district court that Jones has not made the requisite showing.    See

Jones v. Maynard, No. CA-02-2321 (D.S.C. filed Sept. 19, 2002;

entered Sept. 20, 2002).      Accordingly, we deny a certificate of

appealability and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately




                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3